Honorable Glen Aaron, Jr.     Opinion No.   M-   635
County Attorney
Tom Green County              Re:    Questions relating to pro-
San Angelo, Texas                    cedure for purchases by a
                                     county under the amount of
Dear Mr. Aaron:                      $2,000.
          Your request for an opinion on the above subject
matter states that the county auditor has questioned the pro-
cedure used by the commissioners court in making certain pur-
chases under the amount of $2,000. Your request states:
         "It has been our procedure heretofore that
    in all purchases by Commissioners under the
    amount of $2,000 the Commissioners would go
    ahead and make such purchase at the time needed.
    At the Commissioner's Court session immediately
    following said purchase, purchase would be sub-
    mitted to the Court for subsequent ratification.
    We desire to know at this point whether this is
    a proper procedure under the Laws of the State
    of Texas."
          Article 2351, Vernon's Civil Statutes, provides in
part:
          "Each commissioners court shall:
          ._.
            .
                .   .   .

          "10. Audit and settle all accounts against
     the county and direct their payment.


          "15. Said court shall have all such other
     powers and jurisdiction, and shall perform all
     such other duties, as are now or may hereafter
     be prescribed by law. . . .'I




                            -3041-
Hon. Glen Aaron, Jr., page 2 (M-635)


          Pursuant to the powers granted under Subdivision 10
of Article 2351. Vernon's Civil Statutes. it is well settled
that the commissioners court may ratify that which it oould ap-
prove in the first instance. Angelina County v. Kent, 374 S.W.Zd
313 (Tex.Civ.App. 1963, no wrk t);,State v. Carries,106 S.W.2d
397 (Tex.Civ.App. 1937, no writ); i:ameron County v. FOX, 61
S.W.Zd 483 (Tex.Comm.App. 1933).
          Since the expenditure in question is~not in excess of
$2,000, the provisions of Article 2368a, Vernon's Civil Statutes,
requiring certain contracts to be let on competitive bids, are
not applicable to the purchases described in your request.
          In answer to your question, therefore, you are advised
that the procedure outlined in your request is a lawful procedure.
                        SUMMARY
          Since the commissioners court may ratify
     that which it could approve in the first instance,
     purchases.by commissioners under the amount of
     $2,000 may be subsequently ratified at a meeting
     of the,commissioners court.




Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen,~Co-Chairman
Austin Bray
J. W. Broadhurst
Terry Goodman
Ray McGregor
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant
                             -3042-